959 P.2d 639 (1998)
154 Or. App. 441
Laura ABBOTT, Appellant,
v.
OREGON HOLDINGS, INC., Respondent.
Oregon Holdings, Inc.; Oregon Fast Food, Inc.; Oregon Fast Food; Washington Holdings; and Washington Fast Food, Inc., all dba Taco Time; Greg Schons, Joe Markunas, Yolanda Schons and Richard Stamper, individuals, Defendants.
9212-08520; CA A91783.
Court of Appeals of Oregon.
Argued and Submitted March 18, 1998.
Decided June 10, 1998.
James M. Baker, Portland, argued the cause and filed the briefs for appellant.
Robert J. Miller, Sr., argued the cause for respondent. With him on the brief was Moomaw, Miller & Hildebrand.
Before DeMUNIZ, P.J., and HASELTON and LINDER, JJ.
PER CURIAM.
Plaintiff appeals, assigning error to the trial court's allowance of judgment notwithstanding the verdict after a jury returned a verdict for plaintiff on her claims of wrongful discharge and unlawful discrimination under the "pregnancy discrimination" statutes, former ORS 659.360 to ORS 659.370 and former ORS 659.385 to ORS 659.393.[1] We conclude that, on the record presented, plaintiff's assignments of error are unreviewable. Accordingly, we affirm.
The appellate record, as designated by plaintiff, does not include the trial transcript. Rather, plaintiff designated only the trial exhibits and the pleadings. The only record of testimony in the eight-day jury trial is a one and one-half page excerpt of plaintiff's testimony, which was attached as an exhibit to defendant's motion for judgment notwithstanding the verdict. From that recordsheaves of exhibits, submitted without any related explanatory testimony, and a fragment of plaintiff's testimonywe are unable to rationally evaluate plaintiff's fundamental argument that the jury's verdict was supported by evidence in the record. Thus, this case exemplifies the principle that, although the cost of a transcript may be great, the cost of failing to provide one is usually greater. See, e.g., Watts v. Lane County, 142 Or.App. 489, 492, 922 P.2d 686 (1996), rev. den. 325 Or. 247, 936 P.2d 363 (1997) (appellate record was insufficient to permit review of the allowance of a directed verdict for defendant where the plaintiff failed to designate the trial transcript); Universal Ideas Corp. v. Esty, 84 Or.App. 541, 544-45, 734 *640 P.2d 408 (1987) (declining to address assignment of error where the appellant failed to designate appropriate transcript).[2]
Affirmed.
NOTES
[1]  Those provisions were subsequently repealed. Or. Laws 1995, ch. 580, § 18.
[2]  See also King City Realty v. Sunpace, 291 Or. 573, 583, 633 P.2d 784 (1981) (appellant is required "to designate such portions of the record as necessary to demonstrate that the trial court committed error"); Grant County v. Arcanum Institute, Inc., 142 Or.App. 479, 483, 921 P.2d 414 (1996) ("[T]he partial record designated is inadequate for us to determine whether the ruling to which defendants assign error was, in fact, erroneous.").